               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 :   CRIMINAL NO. 1:17-CR-269
                                          :
            v.                            :   (Chief Judge Conner)
                                          :
MAURICE LACKEY,                           :
                                          :
                   Defendant              :

                                     ORDER

      AND NOW, this 2nd day of December, 2019, upon consideration of the

motion (Doc. 102) in limine filed by defendant Maurice Lackey (“Lackey”), and for

the reasons stated in the accompanying memorandum, it is hereby ORDERED that:

      1.    Lackey’s motion (Doc. 102) in limine is GRANTED in part and
            DENIED in part as follows:

            a.     The motion is GRANTED to the extent that photographs
                   (“selfies” and photographs in front of a Cadillac Escalade)
                   obtained from the seized iPhone, (Doc. 110, Exs. 6-12), and text
                   messages sent to the seized iPhone in exhibits 17-25, (Doc. 110,
                   Exs. 17-25), shall be inadmissible at trial.

            b.     The motion is DENIED in all other respects, without prejudice
                   to counsel’s right to raise applicable and appropriate objections
                   at trial.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
